Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2004-015071) in view of Murata (US 2012/0147526).
	Regarding claim 1, Yoshida et al. disclose a solid electrolytic capacitor, comprising: a porous anode body (1), [0019];
an anode foil (2), wherein the anode foil is impermeable to liquids and is disposed only on a lower planar surface (fig. 2) of the porous anode body (1), wherein an upper surface of the anode foil (2) is in direct contact with the lower planar surface of the porous anode body (1), wherein the anode foil (2) has a width less than or equal to a width of the porous anode body (1), wherein the anode foil (2) has a thickness ranging from 10 micrometers to 75 micrometers [0015], (table 1, examples 3-5), further wherein the porous anode body and the anode foil comprise a valve metal [0019];
a dielectric [0019] overlying at least a portion of the porous anode body, wherein the dielectric is also formed within the porous anode body (chemical conversion of the sintered anode body – [0025]);
a cathode [0025], overlying at least a portion of the dielectric that overlies the porous anode body (1), the cathode [0025] comprising a solid electrolyte (Magnesium dioxide – [0025]), wherein transmission of the solid electrolyte [0025] from the upper surface of the anode foil (2) to a lower surface of the anode foil (2) is prevented; 
an anode termination [0026] that is electrically connected to the portion of the lower surface of the anode foil that is free of the dielectric and the solid electrolyte (not disclosed but the anode foil has to be electrically connected to the anode termination, 
wherein the solid electrolytic capacitor is free of an anode lead wire (2).
Yoshida et al. disclose the claimed invention except for at least a portion of the lower surface of the anode foil is free of the dielectric and the solid electrolyte.
Murata discloses in fig. 12, a solid electrolytic capacitor, wherein the solid electrolytic capacitor comprises an anode foil (12) that its connected to a porous anode body (11), wherein the lower surface of the anode foil (12) is free of a dielectric (13) and solid electrolyte layer (14), the anode foil (12) is connected directly connected to an anode terminal (3) through the lower surface of the anode foil (12). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Yoshida so that at least a portion of the lower surface of the anode foil is free of the dielectric and the solid electrolyte and said at least a portion of the lower surface of the anode foil is directly connected to the anode termination, since such a modification would form a low ESL/ESR solid electrolytic capacitor having a short current path. 
Regarding claim 4, Yoshida et al. disclose the valve metal comprises tantalum, [0023]-[0024] niobium, aluminum, hafnium, titanium, an electrically conductive oxide thereof, or an electrically conductive nitride thereof.
Regarding claim 7, Yoshida et al. disclose the solid electrolyte comprises manganese dioxide [0025], a conductive polymer, or a combination thereof.
Regarding claim 8, Yoshida et al. disclose a carbon layer [0025] overlies the cathode [0025].
Regarding claim 9, Yoshida et al. disclose a metal layer [0025] overlies the carbon layer [0025].
Regarding claim 10, Yoshida et al. disclose the metal layer comprises silver [0025].
Regarding claim 14, Yoshida et al. disclose the claimed invention except for the solid electrolytic capacitor includes a coating of an insulating resin, wherein at least a portion of the anode termination and a portion of the cathode termination are exposed and free of the coating.
Murata discloses the solid electrolytic capacitor includes a coating of an insulating resin (2), wherein at least a portion of the anode termination (3) and a portion of the cathode termination (4) are exposed and free of the coating.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor to include a coating of an insulating resin, wherein at least a portion of the anode termination and a portion of the cathode termination are exposed and free of the coating, since such a modification would form a protective coating around the capacitor element. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2004-015071) and Murata (US 2012/0147526) as applied to claim 1 above, and further in view of Hori et al. (JP 04-164308).
Regarding claim 5, Yoshida et al. disclose the claimed invention except for the anode foil is welded to the planar surface of the porous anode body.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Yoshida et al. so that the upper surface of the anode foil is welded to the planar surface of the porous body, since such a modification would further secure the anode body to the anode foil.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2004-015071) and Murata (US 2012/0147526), as applied to claim 1 above, and further in view of Rezai-Kalantary (US 2011/0026192).
Regarding claim 6, Yoshida et al. disclose the claimed invention except for an oxidation resistant material that is disposed between the anode foil and the anode termination.
Rezai-Kalantary discloses a solid electrolytic capacitor having an oxidation resistant material ([0044] - adhesive - Ag) disposed between an anode lead and an anode terminal.
It have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Yoshida et al. to include an oxidation resistant material between the anode lead and the anode terminal, since such a modification would form a solid electrolytic capacitor having an anode secured to the anode termination. 
Regarding claim 13, Yoshida et al. disclose the claimed invention except for the anode termination and the cathode termination each comprise a conductive paste.
Rezai-Kalantary discloses an anode termination (424) and a cathode termination (422) that comprise a conductive paste [0044],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode termination and cathode termination to include a conductive paste, since such a modification would produce thin terminals that can be easily shaped into a desired configuration.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2004-015071) and Murata (US 2012/0147526), as applied to claim 1 above, and further in view of Rezai-Kalantary (US 2011/0026192) and applicant’s admitted prior art (AAPA).
Regarding claim 12, Yoshida et al. disclose the claimed invention except for the solid electrolytic capacitor has a thickness of from about 250 micrometers to about 1000 micrometers, and wherein the anode termination and the cathode termination each have a thickness ranging from about 10 micrometers to about 100 micrometers.
Rezai-Kalantary discloses an anode termination having a thickness of 10 to 100 micrometers [0043].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode and cathode terminations to have a thickness of 10 to 100 micrometers, since such a modification would form terminals having desired mechanical strength / electrical properties (ESR).

It would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to form the capacitor of Yoshida et al. to have at thickness of 1000 micrometers, since such a modification would form a solid electrolytic capacitor having desired electrical properties (capacitance).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2004-015071) and Murata (US 2012/0147526), as applied to claim 1, and further in view of Applicant’s admitted prior art (AAPA)
Regarding claim 15, Yoshida et al. disclose the claimed invention except for a module comprising a plurality of solid electrolytic capacitors of claim 1, wherein the plurality of solid electrolytic capacitor are arranged in series, in parallel, or in a nonpolar configuration.
AAPA discloses that it is known in the art to form a module comprising multiple like capacitors connected in parallel or series.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form a module with multiple capacitors of Yoshida et al., since such a modification would form a system having desired capacitance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    235
    498
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848